Ul-D~L)J[\)

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:17~cV-0070{}-RSL Document §30 filled 04!08/19 Page l of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
ALICE MIKELSEN, Surviving Spouse, and No. l7-cv-00700-RSL
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN MIKELSEN, ST[PULATION AND{-PR€PGS'E~B}
Deceased, ORDER OF DISMIS SAL WITH
PREDJUDICE AND WITHOUT COST
Plaintiffs, OF DEFENDANT CBS CORPORATION
v.

AIR & LIQUID SYSTEMS
CORPORATION, et al.,

Defendants.

ST[PULATION

Plaintiffs Alice Mikelsen, Surviving Spouse and Susan Page, as Personal Representative for
Arthur M. Mikelsen (hereinafter, “Plaintiffs”), and Defendant CBS Corporation, by and through
their counsel of record, stipulate that all claims against Defendant CBS Corporation only may be
dismissed With prejudice and without costs or attorney fees as to any party in the above-captioned

matter, reserving to Plaintiffs their claims against the other parties.

STIPULATION AND{BR¢QFQSED] ORDER OF DISMISSAL WITH Tanenbaum Keale, LLP
PREDJUDICE AND WITHOUT COST OF DEFENDAN'I` CBS One Convention Place
CORPORATION - l 701 Pike Street, Suite 1575
(Case No. l7-cV-OO700-RSL) Seattle WA 98101

(206) 889-5150

 

Case 2117-cv-0070{)-RSL Document 130 Filed 04/08/19 Page 2 of 2

DATED this 5th oprril 2019. DATED this 5th Of April 2019.

SCHRCETER GOLDMARK & BENDER TANENBAUM KEALE, LLP

By s/Christopher S. Marks

Christopher S. Marks, WSBA #28634
Attorneys for Defendant CBS Corporation

By s/Lucas Garrett
Lucas Garrett, WSBA #38452
Attomeys for Plaintiffs

ORDER OF DISMISSAL
THIS MATTER having come before the Court by way of stipulated motion by the Plaintiffs

and Defendant CBS Corporation to dismiss all claims against Defendant CBS Corporation with

prejudice and without costs or attorney fees as to any party, and the Court being fully advised in the

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

premises, now, therefore, it is hereby ORDERED as follows:

All claims against Defendant CBS Corporation are hereby dismissed with prejudice and

without costs or attorney fees as to any party, reserving to Plaintiffs their claims against the other

`\21 ' . \
DATED this q day of \ §E“ ,2019.

parties.

/FMI 621¢¢£¢</

THE HON(§RABLE ROBERT S. LASNIK

PRESENTED BY:
TANENBAUM KEALE, LLP

By s/Christ_opher S. Marks

Christopher S. Marks, WSBA #28634
Attomeys for Defendant CBS Corporation

APPROVED BY:
SCHROETER GOLDMARK & BENDER

By s/Lucas Garrett
Lucas Garrett, WSBA #38452
Attorneys for Plaintiffs

STIPULATION AND ORDER OF DISMISSAL WITH
PRED.TUDICE AND WITHOUT COST OF DEFENDANT CBS
CORPORATION - 2
(Case No. l7-cv-OO700-RSL)

Tanenbaum Keale, LLP
One Convention Place
701 Pike Street, Suite 1575
Seattle WA 98101
(206) 889-5150

 

